                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

DEVERICK SCOTT,
ADC #131042                                                                  PLAINTIFF

V.                          CASE NO. 5:17-CV-262-JM-BD

FLOYD MCHAN, et al.                                                      DEFENDANTS

                                          ORDER

       The Court has received a Partial Recommended Disposition (“Recommendation”)

filed by Magistrate Judge Beth Deere. (Doc. No. 51) After careful review of the

Recommendation and the parties’ timely objections, and after a de novo review of the

record, the Court concludes that the Recommendation should be, and hereby is, approved

and adopted as this Court’s findings in all respects.

       Defendant McHan’s motion for summary judgment (Doc. No. 34) is GRANTED

in part and DENIED in part. All claims for money damages against Defendant McHan

in his official capacity are dismissed. Defendant McHan’s motion for summary

judgment as to the first major disciplinary is denied, and his claim regarding the second

major disciplinary is granted.

       IT IS SO ORDERED, this 1st day of April, 2019.




                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
